DEALER MANAGER AGREEMENT February 29, 2008 Catalyst Paper Corporation 2nd Floor, 3600 Lysander Lane Richmond, B.C.V7B 1C3 Attention: Richard Garneau President and Chief Executive Officer BMO Nesbitt Burns Inc. and Genuity Capital Markets (collectively, the “Dealer Managers”, “we” and other pronouns indicating the Dealer Managers) understand that Catalyst Paper Corporation (“Catalyst” or, the “Company”) intends to issue fully transferable and divisible rights (the “Rights”) to holders (“Shareholders”) of its common shares (“Common Shares”) of record as at the close of business on March 11, 2008 (the “Record Date”) to acquire subscription receipts of the Company (the “Subscription Receipts”), each Subscription Receipt being automatically convertible into one Common Share upon the closing of the Snowflake Acquisition (as defined below), to raise proceeds of $125,302,021 to be used to fund a portion of the purchase price of the Snowflake Acquisition.Each Shareholder of record at the close of business on the Record Date will receive one Right for each Common Share held.Every 1.285 Rights held will entitle the holder (provided that such holder is resident in an Eligible Jurisdiction, is an Exempt U.S.
